By the Court.
—The avowry is for three quarters of a year’s rent, from the 1st of March to the 30th of Nov. 1846, without specifying under what lease or contract the rent fell due; and the plea is non demisit. Now had the avowry stated that the rent accrued under this lease, the plaintiff could not have controverted its terms by paroi under the plea of non demisit, the demise being proved. But the issue here is upon the question of any rent due under any demise, and *536it is competent for the parties to show any other agreement than the one which had existed the year previous. A party; though holding under a written lease, may vary it by a new agreement which may be proved, unless where the issues confine them to the specific lease. Evidence admitted.
Bates and Bates, jr., for plaintiff.
Comegys and Layton, for defendants.
Verdict for plaintiff.